Citation Nr: 0710007	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for basal cell carcinoma of the left ear, right 
ear, left nasal ala, right side of the nose, posterior left 
neck, posterior right neck, and left shoulder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for melanoma of the right temporal area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for more than 23 years 
prior to his retirement in October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for basal cell carcinoma 
or melanoma.


FINDINGS OF FACT

1.  A March 1989 decision by the RO denied service connection 
for skin cancer.  An appeal was perfected of this decision, 
but withdrawn prior to the promulgation of a decision in that 
case.

2.  The evidence received since the March 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The evidence of record shows that it is as least as 
likely as not that the veteran's basal cell carcinomas and 
melanoma are related to service.


CONCLUSION OF LAW

1. The March 1989 rating decision that denied service 
connection for skin cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

2. The evidence received since the RO denied entitlement to 
service connection for skin cancer in March 1989 is new and 
material, and these claims are reopened.  38 U.S.C.A. §§ 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Resolving all doubt in favor of the veteran, his basal 
cell carcinoma of the left ear, right ear, left nasal ala, 
right side of the nose, posterior left neck, posterior right 
neck, and left shoulder, and melanoma of the right temporal 
area, were incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), eliminated the concept of a well- grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening these claims, 
and granting service connection for them, and therefore a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

The evidence of record at the time of the March 1989 RO 
decision is briefly summarized.  At that time, while the 
veteran had evidence of actinic keratosis, there was no 
evidence of record showing that the veteran had skin cancer, 
and no evidence linking any skin disorder to service.  
Therefore, the RO denied his claim.  The veteran was notified 
of that decision and his appellate rights.  Although he 
initially did perfect an appeal of that decision, he withdrew 
that appeal in a November 1989 statement.  Therefore that 
decision is now final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 
20.1103 (2006). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of particular note is the report of VA examination dated 
April 2003, discussed in detail below.  That examiner stated 
that the veteran does have skin cancer, and indicated that 
the veteran's exposure to the sun in service played a 
significant role in the subsequent basal cell carcinomas and 
melanoma he developed.  The Board therefore finds this 
medical evidence is new and material evidence in that it is 
relevant as to whether the veteran has skin cancer, and 
whether that cancer is related to service.  Accordingly, the 
claim is reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Considering all evidence of record, the Board finds that 
service connection is warranted for both basal cell 
carcinoma, and melanoma.  In this regard, the Board notes the 
statement from a VA physician in a February 1990 outpatient 
treatment report, in which that physician indicated that the 
veteran was treated in service for a lesion that the 
physician felt was basal cell carcinoma, even though this was 
unable to be confirmed by biopsy.  This evidence tends to 
show that the veteran first developed basal cell carcinoma in 
service.

Additionally, the Board finds probative the report of a VA 
examination from April 2003.  At that time, the veteran was 
diagnosed with both basal cell carcinoma and melanoma.  The 
physician indicated, after examining the veteran and 
reviewing his records, that it was as likely as not that the 
lesion removed in service from the veteran's right eyebrow 
was a basal cell carcinoma.  He also said that in his 
opinion, it was as least as likely as not that the veteran's 
additional basal cell carcinomas found after service were 
caused at least in part by sun exposure in service.  He 
indicated that there were likely other factors that played a 
role, such as the veteran's fair complexion, genetic 
predisposition and possibly sun exposure prior to or after 
military service.  The examiner indicated that this was 
supported by the fact that the veteran had precancerous 
lesions on his chest and upper back, as well as his left 
shoulder, areas that would generally have been covered by 
regular military clothing.  Regardless, he indicated that the 
sun exposure the veteran received in service did play a 
significant role in the subsequent basal cell carcinomas and 
melanomas he developed.  The examiner indicated that it was 
impossible with any degree of medical certainty to determine 
exactly how much of a role or what percentages of the likely 
multifactoral causes of his skin cancer could be contributed 
to military sun exposure.  

Although the examiner indicates that there are other causes 
that contributed to the veteran's development of basal cell 
carcinoma and melanoma, the Board finds this evidence 
sufficient to indicate that it is at least as likely as not 
that the veteran's basal cell carcinoma and melanoma are 
related to his service.  As such, the Board finds that 
service connection is warranted for these disabilities.




ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma of the left ear, right ear, left nasal 
ala, right side of the nose, posterior left neck, posterior 
right neck, and left shoulder, is reopened; service 
connection for basal cell carcinoma of the left ear, right 
ear, left nasal ala, right side of the nose, posterior left 
neck, posterior right neck, and left shoulder is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
melanoma of the right temporal area is reopened; service 
connection for melanoma of the right temporal area is 
granted.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


